Citation Nr: 1716236	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matter on appeal in March 2014.

In March 2016, the Board denied claim on appeal.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a January 2017 Order, the Court granted the motion and remanded the case to the Board.


FINDING OF FACT

The Veteran's right shoulder disability is the result of service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board noted in its March 2016 decision, in December 2015, a Veterans Health Administration (VHA) orthopedic surgeon reviewed the record and, based on it, diagnosed shoulder impingement syndrome, anterior supraspinatus, bursal side, partial thickness tear; posterior superior labral degenerative tear with loose body formation; and AC joint arthritis.  In responding to the question of whether was it at least as likely as not (whether there was a 50 percent probability or more) that any diagnosed shoulder disorder was incurred in or as a result of the Veteran's service, the examiner stated that an etiologic link could not be established unless one were to resort to a mere speculation.  The examiner explained that the shoulder MRI findings were mostly degenerative and not traumatic in nature, and that the observed pathology in the Veteran's shoulder could develop from a repeated use of a machine gun, but that the incidence of such MRI findings in the general population was also high, especially in a dominant shoulder, and could certainly have developed in the four years after his discharge from active duty.  

The Board found the December 2015 VHA opinion to be highly probative, noting that the examiner stated that an etiologic link could not be established unless one were to resort to a mere speculation but did not, however, give a speculative opinion or state that an opinion could not be given without resort to mere speculation.  The Board explained that, instead, the examiner provided a negative opinion that dismissed any medical determination of a nexus between the Veteran's shoulder disability and service as impossible beyond an exercise in mere speculation.  

In the January 2017 Joint Motion, the parties found the Board's reliance on the opinion "inadequate insofar as the VHA examiner concluded that an opinion on an etiologic link could not be formed"; even though, as indicated by the Board, this opinion referred to an etiologic link to the Veteran's service.  The parties further determined that the Board improperly relied on "[t]he December 2015 VHA examiner's unsupported statement that an opinion could not be offered on whether [the Veteran's] right shoulder disability was related to service"; even though, as discussed by the Board, the examiner could, and did, offer an opinion that, when read in its entirety, was plainly negative.  The parties further objected to the VHA examiner's "use of speculative language in the opinion."  However, they offered no indication of why the examiner's language was speculative, other than his use of the word "speculation" in providing a negative opinion, and his comment that the Veteran's shoulder pathology "can develop[] from a repeated use of a machine gun"; although, again, a reading of the opinion clearly suggests the ultimate determination of the examiner that such a link was unlikely.  In this regard, the Board again notes the examiner's rationale that the incidence of the Veteran's shoulder findings in the general population was high, especially in a dominant shoulder, and that the Veteran's findings were "mostly degenerative and not traumatic in nature."

While the Board finds the December 2015 VHA opinion to be of sufficient clarity, the parties to the January 2017 Joint Motion disagree.  The Board finds that any other opinion obtained would be tainted by what the parties consider to be a speculative opinion, and that no further development is reasonably likely to be useful in this case.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his right shoulder disability is the result of service.  Accordingly, service connection for a right shoulder disability must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


